Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Travis Young appeals the district court’s order denying his motions to reconsider the denial of his motion to reduce sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Young, No. 3:07-cr-00671-MBS-1 (D.S.C. June 18, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.